Exhibit12 STATEMENT RE COMPUTATION OF RATIOS META FINANCIAL GROUP, INC. Computation of the Ratio of Earnings to Fixed Charges ($ in Thousands) Six Months Ended March 31, Year Ended September 30, Fixed charges: Interest expense1 $ Capitalized interest - Portion of rental expense which represents interest factor Total Fixed Charges2 $ Earnings available for fixed charges:3 Pre-tax income (loss)4 $ ) $ ) Distributed equity income of affiliated companies - Add: Fixed charges Less: Capitalized interest - Less: Net income - noncontrolling interests - Total Earnings available for fixed charges $ Ratios of earnings to fixed charges x x x x x x x 1 Interest expense represents all interest expense on deposits and borrowings. 2 Total Fixed Charges represent all interest expense on deposits and borrowings plus the portion of net rental expense deemed to be equivalent to interest on long-term debt. 3 Total earnings available for fixed charges represents pre-tax income (loss) before income taxes, all interest expense on deposits and borrowings plus the portion of net rental expense deemed to be equivalent to interest on long-term debt. 4 Pre-tax income (loss) represents income from continuing operations before income taxes.
